Title: [On Some Friends Who Nourish Wounds in Their Hearts, October–December 1758.]
From: Adams, John
To: 

 
       Vulnus alit Venis, et caeco carpitur igni.
       Alo, alere, alui, alitum, to nourish. Vulnus, a Wound or Hurt.
       Carpo, carpere, carpsi, carptum, to waste away. Carpor to be troubled. Carpitur, is consumed, wasted.
       He nourishes a Wound in his Veins, and is consumed with a blind hidden fire.—Warner, Fessenden, Clark, Cranch, Quincy. All of them cherished by their incessant Thinking, the Wound in their Hearts, and all consume, with a hidden internal flame.
      